          Case 2:20-cv-01665-RSM-DWC Document 28 Filed 01/28/21 Page 1 of 4




 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        NYLYSHA STARVION BELAFON
 9
        ARADON, et al.,                                  CASE NO. 2:20-CV-1665-RSM-DWC
10                             Plaintiff,                ORDER SETTING TRIAL DATE AND
11                                                       RELATED DATES
                v.
12      SNOHOMISH COUNTY, et al.,
13                             Defendant.
14
            The Court has reviewed the parties’ Joint Status Report (Dkt. 27) and schedules this case
15
     for a fifteen-day jury trial on March 14, 2022 at 9:00 a.m. before the Honorable Ricardo S.
16
     Martinez, Courtroom 13206 with the following pretrial schedule:
17
                                      Event                                        Date
18
        Deadline for joining additional parties and amending pleadings      February 25, 2021
19
        Expert disclosures under Fed. R. Civ. P. 26(a)(2)                     August 2, 2021
20
        Rebuttal expert disclosures                                         September 1, 2021
21
        Last date to file motions related to discovery                      September 9, 2021
22
        Discovery completed by                                               October 1, 2021
23

24

     ORDER SETTING TRIAL DATE AND RELATED
     DATES - 1
           Case 2:20-cv-01665-RSM-DWC Document 28 Filed 01/28/21 Page 2 of 4




 1      All dispositive motions and Daubert motions must be filed by            October 21, 2021
        (see LCR 7(d))
 2      Mediation per LCR 39.1(c), if requested by the parties, held no        November 22, 2021
        later than
 3      All motions in limine must be filed by this date and noted on the       February 14, 2022
        motion calendar no later than the THIRD Friday after filing.
 4
        Motions in limine raised in trial briefs will not be considered.
 5      Agreed LCR 16.1 Pretrial Order due                                        March 2, 2022

 6      Pretrial conference                                                       To be set by the
                                                                                      Court
 7      Trial briefs, proposed voir dire, jury instructions and exhibits by       March 9, 2022

 8
            This order sets firm dates that can be changed only by order of the Court, not by
 9
     agreement of counsel for the parties. The Court will alter these dates only upon good cause
10
     shown. Failure to complete discovery within the time allowed is not recognized as good cause.
11
     If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
12
     holiday, the act or event shall be performed on the next business day.
13
            If the trial dates assigned to this matter creates an irreconcilable conflict, counsel must
14
     notify Deputy Clerk Kim Brye at kim_brye@wawd.uscourts.gov, within 10 days of the date of
15
     this Order and must set forth the exact nature of the conflict. A failure to do so will be deemed a
16
     waiver. Counsel must be prepared to begin trial on the date scheduled, but it should be
17
     understood that the trial may have to await the completion of other cases.
18
                     ALTERATIONS TO ELECTRONIC FILING PROCEDURES
19
            As of June 1, 2004, counsel shall be required to electronically file all documents with the
20
     court. Pro se litigants may file either electronically or in paper form. Information and procedures
21
     or electronic filing can be found on the Western District of Washington’s website at
22
     https://www.wawd.uscourts.gov.
23

24

     ORDER SETTING TRIAL DATE AND RELATED
     DATES - 2
            Case 2:20-cv-01665-RSM-DWC Document 28 Filed 01/28/21 Page 3 of 4




 1           The following alterations to the Electronic Filing Procedures apply in all cases pending

 2 before Judge Martinez:

 3      •    Section III, Paragraph F: When the aggregate submittal to the Court (i.e., the motion, any

 4           declarations and exhibits, the proposed order, and the certification of service) exceeds 50

 5           pages in length, a paper copy of the document (3-hole punched, with dividers, banded or

 6           clipped as needed. No binders.) must be delivered to the Clerk’s Office by 10:30 a.m. the

 7           day after filing. The chambers copy must be clearly marked with the words “Courtesy

 8           Copy of Electronic Filing for Chambers.”

 9      •    Section III, Paragraph L: Unless the proposed order is stipulated, agreed, or otherwise

10           uncontested, the parties need not email a copy of the order to the judge’s orders email

11           address.

12                                             DISCOVERY

13           As required by CR 37(a), all discovery matters are to be resolved by agreement if

14 possible. If there is a dispute the parties believe can be resolved through a phone conference with

15 the court, the parties should contact Kim Brye at (253) 882-3811 or via e-mail at: kim_brye @

16 wawd.uscourts.gov, as soon as possible.

17                                         PRIVACY POLICY

18           Under LCR 5.2(a), parties must redact the following information from documents and

19 exhibits before they are filed with the Court:

20      •    Dates of Birth – redact to the year of birth, unless deceased.
        •    Names of Minor Children – redact to the initials, unless deceased or currently over the
21           age of 18.
        •    Social Security or Taxpayer ID Numbers – redact in their entirety
22      •    Financial Accounting Information – redact to the last four digits.
        •    Passport Numbers and Driver License Numbers – redact in their entirety.
23

24

     ORDER SETTING TRIAL DATE AND RELATED
     DATES - 3
          Case 2:20-cv-01665-RSM-DWC Document 28 Filed 01/28/21 Page 4 of 4




 1                                              EXHIBITS

 2          The original and one copy of the trial exhibits are to be delivered to chambers seven days

 3 before the trial date. Each exhibit shall be clearly marked. Exhibit tags are available in the

 4 Clerk’s Office.

 5          The Court hereby alters the LCR 16.1 procedure for numbering exhibits:

 6          Plaintiff’s exhibits shall be numbered consecutively beginning with the number “1”

 7 (one). Defendant’s exhibits shall be numbered consecutively beginning with “A-1” (one).

 8 Duplicate documents shall not be listed twice. Once a party has identified an exhibit in the

 9 Pretrial Order, any party may use it. Each set of exhibits shall be submitted in a three-ring binder

10 with appropriately numbered tabs.

11                              COOPERATION AND SETTLEMENT

12          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

13 possible. Counsel are further directed to cooperate in preparing the final Pretrial Order in the

14 format required by LCR 16.1, except as ordered below.

15          Should this case settle before Judge Martinez has ruled on dispositive motions, counsel

16 shall notify Kim Brye at (253) 882-3811 or via e-mail at: kim_brye@wawd.uscourts.gov. Should

17 this case settle after Judge Martinez has ruled on dispositive motions, counsel shall immediately

18 notify Laurie Cuaresma, at (206) 370-8521. Pursuant to CR11(b), an attorney who fails to give

19 the Deputy Clerk prompt notice of settlement may be subject to such discipline as the Court

20 deems appropriate.

21          Dated this 28th day of January, 2021.


                                                          A
22

23
                                                          David W. Christel
24                                                        United States Magistrate Judge


     ORDER SETTING TRIAL DATE AND RELATED
     DATES - 4
